Citation Nr: 0422406	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of service connection for 
bilateral hearing loss.

2.  Entitlement to restoration of service connection for 
tinnitus.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1951 to October 
1951.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The Board notes that the RO at that time 
also granted service connection for tinnitus in the same 
decision.  Subsequently, the case returned to the VA Regional 
Office in Jackson, Mississippi (RO).  

The veteran filed a notice of disagreement with respect to 
the initial ratings assigned for bilateral hearing loss and 
tinnitus, and the RO issued a statement of the case in 
January 2003, listing both issues.  The veteran, however, 
only appealed the initial noncompensable rating assigned for 
bilateral hearing loss in his February 2003 substantive 
appeal (VA-Form 9).  

During the pendency of the appeal, the RO severed service 
connection for bilateral hearing loss and tinnitus in a March 
2004 rating decision.  In light of this unique procedural 
history, the Board finds that the issues of entitlement to 
restoration for bilateral hearing loss and tinnitus are 
inextricably intertwined with the issue of entitlement to an 
initial compensable rating for bilateral hearing loss, which 
is currently on appeal.  As a result, the Board will address 
these issues in the decision below.  

To clarify, although the veteran filed a notice of 
disagreement to the initial 10 percent evaluation for 
tinnitus, and the RO issued a statement of the case in 
January 2003, listing this issue, the veteran did not file a 
substantive appeal to the Board.  Therefore, the Board will 
not address the issue of an initial rating for tinnitus in 
this decision.


FINDINGS OF FACT

1.  Service connection was granted for bilateral hearing loss 
and tinnitus in an October 2002 rating decision by the 
Cleveland RO.

2.  The RO did not apply the clearly and unmistakably 
erroneous standard in severing service connection for 
bilateral hearing loss and tinnitus.

3.  The audiometric results translate into level II for the 
right ear and level I for the left ear prior to March 31, 
2003.

4.  The audiometric results translate into level V for the 
right ear and level V for the left ear effective March 31, 
2003.

5.  The audiometric results translate into level VI for the 
right ear and level VI for the left ear effective November 3, 
2003.





CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
restored.  38 C.F.R. § 3.105(d) (2003).

2.  Service connection for tinnitus is restored.  38 C.F.R. § 
3.105(d).

3.  The criteria for an initial compensable evaluation prior 
to March 31, 2003, for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (2003). 

4.  The criteria for an initial 20 percent evaluation 
effective March 31, 2003, for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100. 

5.  The criteria for an initial 30 percent evaluation 
effective November 3, 2003, for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action and 
were provided a statement of the case pertaining to his claim 
for an initial compensable rating for bilateral hearing loss.  
The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded a hearing at the RO in May 2003, and sufficient 
audiologic testing results have been obtained concerning the 
veteran's bilateral hearing loss.  

As noted in the INTRODUCTION, the Board has accepted 
jurisdiction of the issues of entitlement to restoration for 
service connection for bilateral hearing loss and tinnitus 
because they are intertwined with the issue on appeal, which 
is entitlement to a compensable rating for bilateral hearing 
loss.  Thus, under the circumstances in this case, even in 
light of the recent decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), VA has satisfied its duties to notify 
and assist the veteran, and adjudication of this appeal poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Moreover, in light of 
the favorable decision discussed below, any error in 
notification is considered to be harmless.  As such, more 
specific notice is not indicated.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  In light of the decision below, the 
Board finds that the veteran is not harmed by any immaterial 
procedural defect in this case.  See Sutton v. Brown, 9 Vet. 
App. 553, 564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect 
in decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

II.  Restoration

Subject to the limitations contained in §§ 3.114 and 3.957 
(2003), service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  
(Where service connection is severed because of a change in 
or interpretation of a law or VA issue, which is not in this 
case, the provisions of § 3.114 are for application.)  A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion. When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  Unless 
otherwise provided in paragraph (h) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(d).

It does not appear from the record, that the RO provided the 
veteran a copy of 38 C.F.R. § 3.105 before it severed service 
connection for bilateral hearing loss and tinnitus in its 
March 2004 decision.

The question before the Board is whether the RO's October 
2002 rating decision that granted service connection for 
bilateral hearing loss and tinnitus was clearly and 
unmistakably erroneous (CUE).  If not, the rating action of 
March 2004 severing service connection cannot be sustained.

In this regard, it is readily apparent that CUE was not the 
basis of the RO's decision.  By rating action dated in 
October 2002, the RO granted service connection for bilateral 
hearing loss, and assigned a noncompensable evaluation, 
effective from February 28, 2002.  In the same decision, the 
RO granted service connection for tinnitus and assigned a 10 
percent initial rating, effective from February 28, 2002.  
The Tiger Team based its decision on two medical opinions: 
one from J.L.P. M.D., a private physician, received in March 
2002, and the other from a VA examiner dated in October 2002.  
Both examiners concluded that the veteran's bilateral 
neurosensory hearing loss were directly related to acoustic 
trauma during service in 1951.  The VA examiner specifically 
linked the veteran's tinnitus to acoustic trauma during 
service.  

The Board notes that the veteran's service medical records 
are incomplete.  He served approximately for six months and 
his separation examination report shows a finding of normal 
hearing, noted as 15/15.  It is well established that VA is 
not bound to accept medical opinions that are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  The 
Board notes, however, that the veteran is competent to offer 
testimony as to any symptoms he experienced or that were 
amenable to lay observation.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  The veteran has maintained that he was exposed to 
acoustic trauma during his military training while on active 
duty for six months.  Although the veteran served for a short 
period, it is likely that he was exposed to gunfire during 
training.  Certainly, there is no affirmative evidence of 
record showing otherwise.  The RO, at first, essentially 
found that the history provided by the veteran and recited by 
Dr. L. and the VA examiner was consistent with the veteran's 
medical and service history.  

Clear and unmistakable error is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  A mere difference of opinion does not 
establish that the Tiger Team's October 2002 grant of service 
connection for bilateral hearing loss and tinnitus was 
clearly and unmistakablely erroneous.  

Similarly, a mere disagreement with how the RO evaluated the 
facts before it does not constitute an allegation that is 
adequate to raise a CUE claim.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  In this case, the first RO weighed the 
evidence and concluded that the evidence of record warranted 
service connection for bilateral hearing loss and tinnitus.  
The RO subsequently severed service connection for these 
issues on the basis that the first RO mistakenly accepted the 
history of acoustic trauma provided by the veteran, which was 
medically accepted by Dr. L. and the VA examiner.  The second 
RO's disagreement with the first RO weighing of the evidence 
cannot form the basis for a severance action.  

Well beyond the above, in resolving this ultimate issue, the 
Board is mindful to the doctrine of reasonable doubt.  As the 
U.S. Court of Appeals for Veterans Claims (Court) has 
written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks he should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 745, 
754-55 (1992)).  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 2002).

Further, in light of the fact that the RO applied the wrong 
standard in adjudicating the severance action, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus must be restored.

III.  Initial rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

According to an October 2002 VA audiologic examination 
report, the veteran had the following results:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
55
55
65
65
60
LEFT
45
50
60
65
55

Speech recognition testing scores were 94 percent in the 
right ear and 94 percent in the left.  

According to a March 2003 private audiologic examination 
report, the veteran was noted to have an average of 65 decbel 
loss in both ears.  The graph in this report is difficult to 
read and it does not specifically list the Hertz totals at 
the 1000, 2000, 3000, and 4000 levels as they are listed in 
the VA examination reports.  The speech recognition testing 
scores were 76 percent in the right ear and 72 percent in the 
left.  

According to an October 2003 VA audiologic examination 
report, the veteran had the following results:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
60
65
70
75
68
LEFT
55
60
65
65
61

Speech recognition testing scores were 72 percent in the 
right ear and 88 percent in the left.  

According to a November 2003 VA audiologic examination 
report, the veteran had the following results:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
55
60
70
60
61
LEFT
50
55
60
65
58

Speech recognition testing scores were 62 percent in the 
right ear and 60 percent in the left.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Compare and contrast with the holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.)

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Board notes that when the pure tone thresholds at the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
are 55 decibels or more, or when the pure tone thresholds are 
30 decibels or less at 1000 Hz and 70 decibels or more at 
2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. § 
4.86).  Each ear will be rated separately as follows:

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI




Table VII
Percentage Evaluation for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


During the pendency of the appeal there are three VA 
audiological examination reports for consideration and one 
private report.  The October 2002 VA audiological examination 
results translate into level II for the right ear and level I 
for the left ear pursuant to 38 C.F.R. § 4.85, Tables VI, VII 
(2003), which do not meet the criteria for a compensable 
rating.

The results of the private March 2003 examination indicate 
that the veteran has an exceptional pattern of hearing 
impairment and that 38 C.F.R. § 4.86(a) is for application.  
When the average pure tone threshold values, which are 
provided in the report, for the right ear are applied to 
Table VI, the numeric designation is IV.  When the values for 
the left ear are applied to Table VI, the numeric designation 
is V.  Although the graph in this report is difficult to 
read, it clearly shows that all of the required frequencies 
(1000, 2000, 3000, and 4000 Hertz) exceed 55 decibels with 
respect to both ears.  When applied to Table VIa, the pure 
tone threshold values for the right ear is V and the left ear 
is V.  38 C.F.R. § 4.86(a).  The Board finds that level V 
under Table VIa is higher than level IV under Table VI for 
the right ear.  Therefore, the Board will apply level V for 
the right ear.  With respect to the left ear, the Board finds 
that level V under Table VIa is the same as level V under 
Table VI.  Therefore, the Board will apply level V for the 
left ear.  A level V in both ears meet the criteria for a 20 
percent rating.  Accordingly, the Board concludes that the 
veteran's bilateral hearing loss disability is appropriately 
evaluated as 20 percent disabling effective March 31, 2003, 
the date of the examination.  

The results of the October 2003 VA examination indicate that 
the veteran continued to have an exceptional pattern of 
hearing impairment and that 38 C.F.R. § 4.86(a) is for 
application.  When the average pure tone threshold values for 
the right ear are applied to Table VI, the numeric 
designation is VI.  When the values for the left ear are 
applied to Table VI, the numeric designation is III.  With 
respect to both ears, each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is in excess of 55 
decibels.  When applied to Table VIa, the pure tone threshold 
values for the right ear is V and the left ear is IV.  38 
C.F.R. § 4.86(a).  The Board finds that level VI under Table 
VI is higher than level IV under Table VIa for the right ear.  
Therefore, the Board will apply level VI for the right ear.  
With respect to the left ear, the Board finds that level IV 
under Table VIa is higher than level III under Table VI.  
Therefore, the Board will apply level IV for the left ear.

When these numeric designation values are applied to Table 
VII, Percentage Evaluation for Hearing Impairment, the 
disability rating continues as 20 percent disabling.  

The results of the November 2003 examination indicate that 
the veteran again has an exceptional pattern of hearing 
impairment and that 38 C.F.R. § 4.86(a) is for application.  
When the average pure tone threshold values for the right ear 
are applied to Table VI, the numeric designation is VI.  When 
the values for the left ear are applied to Table VI, the 
numeric designation is VI.  With respect to the right ear, 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is in excess of 55 decibels, but not with the 
left ear. When applied to Table VIa, the pure tone threshold 
values for the right ear is IV.  38 C.F.R. § 4.86(a).  The 
Board finds that level VI under Table VI is higher than level 
IV under Table VIa for the right ear.  Therefore, the Board 
will apply level VI for the right and level VI for the left 
ear.

When these numeric designation values are applied to Table 
VII, Percentage Evaluation for Hearing Impairment, the 
disability rating is 30 percent.  Accordingly, the Board 
concludes that the veteran's bilateral hearing loss 
disability is appropriately evaluated as 30 percent disabling 
effective November 3, 2003, the date of the examination.  

The Board has considered a November 2003 report of contact.  
Apparently, the RO requested an explanation concerning the 
various results provided by the VA and non VA audiologic test 
results that are discussed above.  The Board finds that this 
evidence does not change the outcome of the Board's decision.  
The statement lacks probative weight because it was not 
written by a medical professional.  Instead, it appears to be 
based on a conversation with the VA examiner who administered 
the October 2002 and November 2003 examinations.  This 
evidence indicates that the speech recognition results in the 
October 2002 examination are not trustworthy, and that only 
the decibel loss should be considered.  The regulations 
require that VA apply the speech recognition scores unless 
there is an exceptional circumstance as described in 
38 C.F.R. § 4.86 (2003).  The Board finds that the evidence 
of record is sufficient to reach a determination in this 
case.  There is no evidence of record that rebuts the 
audiologic results discussed above.  The Board must defer to 
the medical evidence of record.


ORDER

Restoration of service connection for bilateral hearing loss 
is granted.

Restoration of service connection for tinnitus is granted.

A compensable initial rating for bilateral hearing loss prior 
to March 31, 2003, is denied.

A 20 percent initial rating for bilateral hearing loss 
effective March 31, 2003, is granted, subject to the laws and 
regulations governing the payments of monetary awards.

A 30 percent initial rating for bilateral hearing loss 
effective November 3, 2003, is granted, subject to the laws 
and regulations governing the payments of monetary awards.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



